United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Altoona, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1181
Issued: January 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal from the February 19, 2010 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment for the period September 21 to October 24, 2009, in the amount of $5,115.25; and
(2) whether the Office properly determined that appellant was at fault in the creation of the
overpayment; thus precluding waiver of recovery.
FACTUAL HISTORY
On March 12, 2008 appellant, then a 35-year-old physical therapist, twisted his left knee
while assisting a patient at work. The Office accepted his claim for tear of the medial meniscus
of the left knee and authorized surgery. Appellant underwent arthroscopic surgery on June 26,

2008 and was paid compensation benefits until he returned to light duty on July 26, 2008. The
Office authorized additional surgery on the left knee. On June 4, 2009 appellant underwent
arthroscopy, arthroscopic release and arthroscopic resection of plica and chondroplasty of the left
knee. He filed various (Forms CA-7) for disability payment and the Office paid compensation
benefits until August 2, 2009 when he was placed on the periodic compensation rolls. Appellant
returned to work on September 21, 2009, yet the record reflects periodic roll payments to him
from August 2 to October 24, 2009. He continued to file CA-7 forms requesting compensation
payments through September 20, 2009. On the September 21, 2009 form claiming compensation
for the period September 13 to 20, 2009, the employing establishment noted that he returned to a
light-duty assignment on September 21, 2009.
In a letter dated August 4, 2009, the Office advised appellant that compensation benefits
for total disability were only payable while he could not perform work because of his injury.
Appellant was advised to avoid an overpayment by notifying the Office immediately when he
returned to work. The Office informed him that each compensation payment showed the period
for which payment is made and that, if he worked for any portion of this period, he was to return
the payment to the office even if he had already advised the Office that he was working.
A review by the Office confirmed that appellant had returned to full-time duty work on
September 21, 2009 and issued a preliminary determination of overpayment by letter dated
December 1, 2009 finding that he had received an overpayment for the period September 21 to
October 24, 2009, in the amount of $5,115.25. It found that he was at fault in creating the
overpayment because he knew or should have known that he received an incorrect payment
when he was paid his salary by the employing establishment but received compensation from the
Office after he returned to work. The Office advised appellant that he had 30 days in which to
submit evidence or argument if he disagreed with the preliminary determination.
In the preliminary finding of overpayment, the Office explained that a computer printout
of the Office’s compensation payment history showed that appellant received compensation in
the amount of $8,425.12 covering the periods August 30 to September 26, 2009 and
September 27 to October 24, 2009. It explained that for a 28-day periodic rolls cycle, appellant
was entitled to receive a gross payment of $4,382.70, less deductions for health insurance,
$170.14, for a net payment of $4,212.56. The Office noted that he received two payments of 28
calendar days for the periods August 20 to September 26 and September 27 to October 24, 2009
in the amount of $4,212.56 for a total of $8,425.12. It noted that appellant should have received
compensation for the period August 30 to September 20, 2009, which was 22 calendar days for a
gross payment of $3,443.55, less deductions for health benefits, for a net payment of $3,309.87.
The Office found the difference between the amount paid ($8,425.12) and the amount owed
($3,309.87) resulted in an overpayment in the amount of $5,115.25 as he had returned to work on
September 21, 2009.
On December 30, 2009 the Office received an undated overpayment recovery
questionnaire. Appellant did not complete the financial portion but submitted a without fault
statement. He stated that he “knew” that his employer was notified of his return to work date,
and it notified the Office. Appellant advised that the overpayment was not his fault as he
notified the Office. He alleged that the fact that the overpayment was paid in error should not be
sufficient to attribute him with “fault” as he timely advised the Office of his return to work.

2

By decision dated February 19, 2010, the Office finalized its determination that appellant
received an overpayment of compensation in the amount of $5,115.25. It determined that he was
at fault as he accepted payments he knew or should have known to be incorrect because he
received wage-loss compensation payments after returning to full-time work. Appellant was
advised to either forward a check for the entire amount of the overpayment or to contact the
Office to make arrangements for repayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.1 The Office regulations, at 20 C.F.R.
§ 10.500(a), provides that benefits are available only while the effects of a work-related
condition continue. Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related medical condition prevents him or she from
earning the wages earned before the work-related injury.2 A claimant is not entitled to receive
temporary total disability and actual earnings for the same period. Office procedures provide
that an overpayment in compensation is created when a claimant returns to work but continues to
receive wage-loss compensation.3
ANALYSIS -- ISSUE 1
The record establishes that appellant returned to work without wage loss on
September 21, 2009, but received compensation for temporary total disability until
October 24, 2009. As appellant returned to work and had no entitlement to compensation for this
period, the receipt of compensation from September 21 to October 24, 2009 caused an
overpayment of compensation to him. He does not dispute the amount of overpayment. Any
compensation paid for total wage loss subsequent to the date of return to work should be
declared an overpayment.4 The Board will affirm the Office’s February 19, 2010 decision on the
issue of fact of overpayment.
In calculating the overpayment, the Office properly determined that appellant received
total compensation in the amount of $8,425.12 from August 30 to October 24, 2009. It explained
that he received two compensation payments in the amount of $4,212.56 for each 28-day period
which represented $8,425.12 in compensation. The Office determined that for the period
August 30 to September 20, 2009, appellant was entitled to a net payment of $3,309.87. It found
the difference between the amount paid and the amount owed resulted in an overpayment in the
amount of $5,115.25 as he had returned to full-time work on September 21, 2009.
1

5 U.S.C. § 8116(a).

2

20 C.F.R. § 10.500(a).

3

L.S., 59 ECAB 350 (2008); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).
4

Id.

3

LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he receives
from the Office are proper. The recipient must show good faith and exercise a high degree of
care in reporting events which may affect entitlement to, or the amount of, benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).5
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.6
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that he accepted a payment which he knew or should have known to be
incorrect. In order for it to establish that he was at fault in creating the overpayment, the Office
must show that at the time he accepted the compensation checks in question, he knew or should
have known that the payment was incorrect.7
The Board finds that, at the time appellant received the compensation in question, he
knew or should have known that the payments were incorrect. The record reflects that appellant
returned to work on September 21, 2009. By letter dated, August 4, 2009 the Office informed
him that he must return checks received after he returned to work in order to avoid an
overpayment of compensation. As appellant was advised by the Office of steps to take to avoid
an overpayment and as each payment contains notification of the period covered by each
compensation check, he should have been reasonably aware that he could not receive wage-loss
compensation for a period in which he had also returned to work.8 When he completed the
portion of the overpayment questionnaire pertaining to fault, he indicated that he “knew” that his
employer was notified of his return to work date and he knew that it had notified the Office.
5

20 C.F.R. § 10.433(a).

6

Id at § 10.433(b).

7

Id. at § 10.430(a) provides that the Office includes on each periodic check a clear indication of the period for
which payment is being made. A form is sent to the recipient with each supplemental check which states the period
for which payment is being made. Id. at § 10.430(b) notes that, by these means, the Office puts the recipient on
notice that a payment was made and the amount of the payment. See J.R., 60 ECAB __ (Docket No. 08-1107,
issued June 15, 2009).
8

See id.

4

This is supported by the September 21, 2009 Form CA-7 in which appellant claimed
compensation only from September 13 to 20, 2009 and on which the employer noted that he
returned to work on September 21, 2009. By claiming compensation only for the days that he
did not work, appellant shows he was aware that he was not entitled to compensation after he
returned to work. The fact that appellant properly did not request compensation after returning
to work is not enough though to defeat a finding of fault. He is also obligated not to accept any
payment he receives after returning to work. Here, appellant received payments, clearly marked
for periods following his return to work. On appeal, he does not contest the amount of the
overpayment but disputes the Office’s finding that he was at fault in creating the overpayment.
Appellant asserts that the Office was at fault for not processing the September 21, 2009 Form
CA-7. The fact that the Office may have erred in making the overpayment does not by itself
relieve the individual who received the overpayment from fault.9
The Board finds that appellant knew or should have known that he was not entitled to
receive the additional compensation in the amount of $5,115.25 for the period September 21 to
October 24, 2009. As appellant was at fault in the matter of the overpayment, the overpayment
of compensation cannot be waived.10
CONCLUSION
The Board finds that the Office properly determined that appellant received a $5,115.25
overpayment of compensation for the period September 21 to October 24, 2009. The Board
further finds that he was at fault in the creation of the overpayment and thus not entitled to
waiver.

9

Supra note 5.

10

With respect to recovery of the overpayment, the Board’s jurisdiction is limited to review of those cases where
the Office seeks recovery from continuing compensation benefits under the Act. See Terry A. Keister, 56 ECAB
559 (2005); Albert Pineiro, 51 ECAB 310 (2000). As the Office’s decision did not direct recovery from continuing
compensation, the Board lacks jurisdiction to review the recovery of the overpayment.

5

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

